Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Page 10, line 11, “crown bevel 38” is incorrectly referenced. It should be “crown bevel 43”.  
Appropriate correction is required.
Double Patenting
Applicant is advised that should claim 12 be found allowable, claim 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Additionally, the expression "aligned on an axis with a symmetry axis of the bottom" used in claim 1 and 9 is unclear and leave the reader in doubt as to the meaning of the technical features to which they refer, thereby rendering the definition of the subject-matter of said claims unclear.   Furthermore, regarding claim 1, line 12, “front joining unit (UGA) an providing actuation…” makes no sense.  Claims 2-8, 12, and 13 are also rejected due to their dependency on rejected claim 1.  Additionally,  regarding claim 2, line 2, “said bevel (41 and 43) “ lacks proper antecedent basis (note that claim 1 only recites bevel of a pin 21, it is not the same bevel recited here).   Additionally,  claim 2, “at least one hole”  is vague and indefinite as to of what component has such hole for the control tool.   Claim 3, “said pinion” lacks proper antecedent basis. Regarding claim 3, applicant inferentially claims there are a toothed crown formed as a head of a threaded screw and inferentially claims there’s a threaded hole inside the grub screw.  Such inferentially claiming of components found throughout all of the claims are too many to mention.  Such inferential claiming of components make respective claims 
Claims 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art of record further demonstrate joining systems of interest.  However, none of the prior art of record shows the combination of a joining system as recited in independent claims 1 and 9.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        



Khc